Title: To Thomas Jefferson from William A. Burwell, 5 May 1804
From: Burwell, William A.
To: Jefferson, Thomas


          
            Dr Sir;
            Fredericksburg May 5th 04—
          
          When I arrived at this place, on my way to Washington, I was informed you were still at Monticello—I now consider myself at your Service & shall be prepar’d to Receive & execute your orders on all occasions—permit me to wish you health & happiness—
          
            William A Burwell
          
        